DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 04/26/2021 for RCE application with case number 16/192340 (filed on 11/15/2018) in which claims 1-7 & 9-11 were originally presented for continue examination.

Status of Claims
Claims 1-3, 9 & 11 are currently amended. Claim 8 has been previously cancelled. Accordingly, Claims 1-7 & 9-11 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-112354, filed on 06/06/2016.

	Information Disclosure Statement
	The information disclosure statements (IDS(s)) submitted on 11/15/2018, and 06/07/2019 have been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Response to Arguments 
Applicant’s arguments filed on 04/26/2021 have been fully considered and are addressed as follows:
Regarding the prior art rejections under 35 USC §103:  Applicant’s arguments regarding the prior art rejections of the claims 1-7 & 9-11 as being unpatentable over the prior art of Yokota (PG Pub. No. US 2002/0065605 A1) in view of the prior art of Kadous et al. (PG Pub. No. US 2012/0306922 A1) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“Initially, in the Response to Arguments section, the Action asserts that "Applicant's arguments are all focusing on new limitations (i.e., 'via the network' & 'single merged image') added to the amended claims ... " However, this is clearly incorrect as in the previously filed. Amendment of November 9, 2020, the Applicant disagreed that Yokota disclosed the limitation directed to dividing a region of a map into a plurality of sub regions based on superimposition positions at which a plurality of objects are to be displayed superimposed on the map, the dividing being performed such that a number of objects included in each of the plurality of sub regions is a predetermined number or lower” (see Remarks pages 6-7; emphasis added)

The examiner respectfully disagrees. Examiner refers to Non-Final office action mailed on 01/25/2021 (pages 3-4) where Examiner “Response to Arguments” filed on 11/09/2020. Examiner has fully considered and addressed all Applicant’s arguments.
Applicant asserts that:
“As previously explained, Yokota does not limit the number of icons in any of the segments Yokota discloses. Instead, Yokota teaches that the number of POI icons Nn is calculated for each segment by referring to the POI icon layer information. In the POI icon layer information, there is no limit on the number of icons in a segment. Instead, the disclosures of Yokota cited in the Action relate to determining whether the number of icons in a segment are below a preset number. If they are, then Yokota teaches that the routine generates POI icon images for the segment in a preset order based on icon type; and if they are not, then Yokota teaches that the number of POI icons for each icon type in a segment is calculated and the icon type having a smaller number of POI icons appearing in the segment is given a higher level of priority.” (see Remarks page 7; emphasis added)

The examiner respectfully disagrees. Examiner points to Yokota which checks if Number Of POI Icons [i.e., number of objects] less than (<) Preset Number [predetermined number or lower] then the routine generates POI icon images for a first segment in a preset order [i.e., “limit the number of icons in any of the segments”].
Applicant asserts that:
“claim 1 recites generating, for each of the plurality of regions, a single merged image for a sub region. As amended, claim 1 states that the single merged image for a first sub region of the plurality of sub regions includes objects to be superimposed on the first sub region … By contrast, Yokota does not disclose or suggest generating a single merged image similar to that recited in claim 1 … Yokota does not teach merging icons in images corresponding to each of the segments. Thus, it is manifest that Yokota does not disclose or suggest the single merged image of claim 1” (see Remarks pages 7-8; emphasis added)

The examiner respectfully disagrees. Examiner points to at least Yokota’s Fig. 7 & 8 [reproduced below for convenience] for teaching to generate a map image, and POI icons in the form of a bitmap image [i.e., single merged image].
        
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Yokota’s Fig(s) 7 & 8

    PNG
    media_image3.png
    168
    229
    media_image3.png
    Greyscale
 Applicant’s Single Merged image (see Remarks page 7)

Applicant asserts that:
“For the recited generating, for each of the plurality of sub regions, display code … However, the longitude and latitude coordinates of the POI positions on the map is not the same as the recited clipping information. Claim 1 states that the clipping information of the display code for the first sub region designates areas, on the single merged image for the first sub region, corresponding to each of the objects to be superimposed on the first sub region. Simply put, the positions of the POI icons on the map as disclosed by Yokota is different than the clipping information that designates areas on the single merged image for the first sub region corresponding to each of the objects to be superimposed on the first sub region” (see Remarks pages 8-9; emphasis added)

The examiner respectfully disagrees. Examiner points to Yokota which teaches/ claims the method of displaying POI icons wherein single unit of map information includes information (i.e., clipping information) about a map and POI icons in an area which is to be displayed [i.e., designates areas … corresponding to each of the objects] (see Yokota’s claim 3). Yokota further discloses that POI icon data [i.e., clipping information] includes POI positions (in terms of longitude and latitude coordinates in degrees) where POI icon is displayed (see at least Fig. 2A, Fig. 2B & ¶¶[0020]-[0024]).
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-3, 5, and 7-11 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2002/0065605 A1 by Yokota (hereinafter “Yokota”), which is found in the IDS submitted on 06/07/2019, in view of PG Pub. No. US 2012/0306922 A1 to Kadous et al. (hereinafter “Kadous”).

As per claim 1, Yokota teaches a map information transmission device (see Fig. 1 & ¶[0028]: Navigation Control Unit 15) connected to a network (see Fig. 1: vehicle position detecting section 13,  and see ¶¶[0028]-[0029]: Navigation Display Unit (LCD) 12 [map display device] displays a map image & POI icons, a vehicle position mark … A vehicle position detecting section 13 calculates the present vehicle position (latitude, longitude) using a direction sensor (not shown) … , and a GPS receiver for measuring the absolute position of the vehicle in response to an electric wave from GPS satellites [connected to network]) comprising: 
one or more processors  (see Fig. 1 & ¶¶[0028]-[0029]: navigation control unit 15) configured to perform:
dividing a region of a map into a plurality of sub regions based on superimposition positions at which a plurality of objects are to be displayed superimposed on the map, the dividing being performed such that a number of objects included in each of the plurality of sub regions is a predetermined number or lower (see Fig(s) 6-9 & ¶¶[0040]-[0041]: (step 201) Divide Unit Into Four Segments [plurality of sub regions], (step 202) Calculate number of POI (Point of Interest) icons [plurality of objects] in each segments,  (step 203) Segment Where Number Of POI Icons [plurality of objects] > Preset Number Exists [predetermined number]?, (step 204) [i.e., “NO”, then] Display POI Icons in Preset Order … a single unit of map area to be divided [dividing a region of a map] into n segments, where n is an integer equal to or greater than 2 [plurality of sub regions] … If Number Of POI Icons [number of objects] < Preset Number [predetermined number or lower] then the routine generates POI icon images for a first segment in a preset order, and overlays the generated POI icon images on a map image in the Video RAM);
generating, for each of the plurality of sub regions, a single merged image for a sub region, wherein the single merged image for a first sub region of the plurality of sub regions includes objects to be superimposed on the first sub region (see Fig. 6 & Fig(s). 7-8 [reproduced below for convenience]: (step 204) Display POI Icons in Preset Order, and (step 205) All Segments Processed? [for each of the plurality of sub regions], see ¶[0041]: the routine generates POI (Point of Interest) icon images [objects] for a first segment [a sub region] in a preset order, and overlays the generated POI icon images on a map image in the Video RAM [merged image … includes objects], and see Fig. 1, Fig. 3A-H, ¶¶[0029]-[0031]: A map image depicting section 15b reads map data for the area around the present vehicle position from the map storage medium 11, and generates a map image, POI icons and the like in the form of a bitmap image [a single merged image]);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Yokota’s Fig(s) 7 & 8
generating, for each of the plurality of sub regions, display code that includes clipping information, wherein the clipping information of the display code for the first sub region designates areas, on the single merged image for the first sub region, corresponding to each of the objects to be superimposed on the first sub region (see Fig. 2A, Fig. 2B & ¶¶[0020]-[0024]: POI icon layer information for displaying  [display code]  a POI icon at a place where a POI is located. The medium 11 holds POI icon data [clipping information] shown in FIG. 2A for each type of POI icon layer information. POI icon data [clipping information] includes: (1) POI positions in terms of longitude and latitude coordinates in degrees (the position where a POI icon is displayed), (2) codes (POI icon codes [display code]) for specifying types of POI icons (restaurants, hotels, banks, etc.), (3) names of adjacent streets, (4) link-forming nodes for road links where points of interests are present, and (5) POI names, and see claim 3: a method of displaying POI icons according to claim 3 wherein single unit of map information includes information about a map and POI icons in an area which is to be displayed [i.e., designates areas … corresponding to each of the objects] on a single display screen at a predetermined scale ratio); and
transmitting, (see Fig. 1: Map Extracting Section 15e, Display Unit (LCD) 12 [map display device] & vehicle position detecting section 13,  see Fig. 2A, Fig. 2B & ¶¶[0020]-[0024]: POI icon layer information [display code] for displaying a POI icon at a place [position in the sub region] where a POI is located, see ¶¶[0028]-[0029]: Navigation Display Unit (LCD) 12 [map display device]displays a map image & POI icons, a vehicle position mark … A vehicle position detecting section 13 calculates the present vehicle position (latitude, longitude) using a direction sensor (not shown) such as a vibration gyro for detecting a direction in which the vehicle is traveling, … , and a GPS receiver for measuring the absolute position of the vehicle in response to an electric wave from GPS satellites [network]. A map image depicting section 15b reads map data for the area around the present vehicle position from the map storage medium 11, and generates a map image, POI icons and the like in the form of a bitmap image [single merged image] based on the read map data [in response to receiving a position], and see Fig. 6 & ¶[0043]: (step 208)Video images are read [transmitting] from the Video RAM 15d and displayed on the display screen).
Yokota does not disclose, which Kadous; being analogous art; teaches via the network (see Fig. 2: server 110 & Network 195, and see ¶[0041] & ¶[0060]: Data 132 may be retrieved, stored or modified … the data may comprise any information sufficient to identify the relevant information, such as numbers, descriptive text, proprietary codes, pointers, references to data stored in other memories … the client device may transmit a request including a geographic location [in response to receiving position] to a server computer and download  [via the network] a collocated image  [single merged image]  of the Earth from the server).
It would have been obvious to one with ordinary skills in the art before the effective filing date of the claimed invention to modify Yokota in view of Kadous, as both inventions are directed to the same field of endeavor – the indicated location of two or more points in provided map image  (see at least Kadous’s ¶[0005], ¶[0037] & ¶[0069]).

As per claim 2, Yokota as modified by Kadous teaches the map information transmission device according to claim 1, accordingly, the rejection of claim 1 above is incorporated.
 	Yokota further teaches wherein the single merged image for the first region is an image in which the objects to be superimposed on the first sub region are arranged side-by-side in a two-dimensional plane (see Fig. 2B & ¶[0027]: POI 50-52 are displayed at positions (xi,yi) [two-dimensional plane], and see Fig(s). 3A-3H, Fig. 5, Fig. 7, Fig. 8 & ¶[0031]-[0033]: generates POI icons in the stated order, and writes them over the existing polygons in the video RAM … the routine generates POI icon images in a preset order [arranged side-by-side], and overlays the generated icon images on the map image in the video RAM).

As per claim 3, Yokota as modified by Kadous teaches the map information transmission device according to claim 1, accordingly, the rejection of claim 1 above is incorporated.
Yokota further teaches wherein the display code further includes superimpose destination information that designates an area of the map onto which each of the objects, include in the single merged image is to be superimposed (see Fig. 2A, Fig. 2B & ¶¶[0020]-[0024]: POI icon layer information [display code] for displaying a POI icon at a place [designates an area] where a POI is located. The medium 11 holds POI icon data [clipping information] shown in FIG. 2A for each type of POI icon layer information. POI icon data [clipping information] includes: (1) POI positions in terms of longitude and latitude coordinates in degrees [superimpose destination information] (the position where a POI icon is displayed [designates an area]), (2) codes (POI icon codes) [display code] for specifying types of POI icons (restaurants, hotels, banks, etc.), (3) names of adjacent streets, (4) link-forming nodes for road links where points of interests are present, and (5) POI names).

As per claim 5, Yokota as modified by Kadous teaches the map information transmission device according to claim 1, accordingly, the rejection of claim 1 above is incorporated.
Yokota further teaches wherein the one or more processors are further configured to perform, for each of the plurality of sub regions, generating other display code that indicates information indicating the display code and indicates a range of the map that corresponds to the sub region (see Fig. 2A, Fig. 2B & ¶¶[0020]-[0024]: POI icon layer information [display code] for displaying a POI icon at a place where a POI is located. The medium 11 holds POI icon data [clipping information] shown in FIG. 2A for each type of POI icon layer information. POI icon data [clipping information] includes: (1) POI positions in terms of longitude and latitude coordinates in degrees [superimpose destination information] (the position where a POI icon is displayed), (2) codes (POI icon codes) [display code] for specifying types of POI icons (restaurants, hotels, banks, etc.), (3) names of adjacent streets [range of the map], (4) link-forming nodes for road links where points of interests are present, and (5) POI names).

As per claim 7, Yokota as modified by Kadous teaches the map information transmission device according to claim 1, accordingly, the rejection of claim 1 above is incorporated.
Yokota further teaches wherein each of the plurality of object is an icon that can be displayed superimposed on the map, and 
the objects included in the single merged image are different types of icon images, or a same type of icon images but have different illustrations based on different conditions (see Fig. 2A: (“Icon Types”) & ¶¶[0020]-[0024]: POI (Point of Interest) icon layer information [display code] for displaying a POI icon at a place where a POI is located. The medium 11 holds POI icon data [clipping information] shown in FIG. 2A for each type of POI icon layer information. POI icon data [clipping information] includes: (1) POI positions in terms of longitude and latitude coordinates in degrees (the position where a POI icon is displayed), (2) codes (POI icon codes) [display code] for specifying types of POI icons [different types of icon images] (restaurants, hotels, banks, etc.), (3) names of adjacent streets, (4) link-forming nodes for road links where points of interests are present, and (5) POI names).

As per claim 8, (Canceled)

As per claim 9, Yokota teaches a map display device (see Fig. 1 & ¶[0028]: Navigation Display Unit (LCD) 12) that communicates with a map information transmission device (see Fig. 1: navigation apparatus, Navigation control unit 15 [map information transmission device] & MAP Information Storage Medium CD-ROM 11, and see ¶¶[0028]-[0029]: Navigation Display Unit (LCD) 12 [map display device] displays a map image & POI icons, a vehicle position mark … A vehicle position detecting section 13 calculates the present vehicle position (latitude, longitude) using a direction sensor (not shown) … , and a GPS receiver for measuring the absolute position of the vehicle in response to an electric wave from GPS satellites [network]), comprising:
	A display (see Fig. 1: Display Unit (LCD) 12); and 
one or more processors (see Fig. 1 & ¶¶[0028]-[0029]: navigation control unit 15)  configured to perform:
transmitting, (see Fig. 1: MAP Information Storage Medium CD-ROM 11 & Map Image Depicting Section 15b in the Navigation Control Unit 15 [map information transmission device], and see ¶[0029]: A map image depicting section 15b reads [transmit] map data for the area around the present vehicle position [information indicating a position in a map] from the map storage medium 11 [transmitting unit]);
receiving, from the map information transmission device, a single merged image and clipping information for a sub region in the map, wherein the sub region corresponds to the (see Fig. 1: Map Extracting Section 15e & Display Unit (LCD) 12, see ¶[0008]: generating a map image using a single unit of map information [information indicating a position in a map] and writing [transmit] the generated map image into a Video RAM … extracting [receiving] an image [single merged image] from the video RAM which is as large as a single screen and which corresponds to the vehicle position, see ¶[0028]: Navigation Display Unit (LCD) 12 displays a map image & POI icons, see Fig. 6, Fig(s). 7-8 [reproduced above for convenience] & ¶[0043]: Video images are read [transmitted] from the Video RAM 15d and displayed on the display screen (Step 208) and see claim 3: a method of displaying POI icons according to claim 3 wherein single unit of map information includes information about a map and POI icons in an area which is to be displayed [designates areas … corresponding to each of the objects] on a single display screen at a predetermined scale ratio); 
clipping each of the objects from the single merged image based on the clipping information (see Fig. 2A, Fig. 2B, Fig(s). 7-8 [reproduced above for convenience] & ¶¶[0020]-[0024]: POI icon layer information for displaying a POI icon at a place where a POI is located [clipping]. The medium 11 holds POI icon data [clipping information] shown in FIG. 2A for each type of POI icon layer information. POI icon data [clipping information] includes: (1) POI positions in terms of longitude and latitude coordinates in degrees (the position where a POI icon is displayed), (2) codes (POI icon codes [display code]) for specifying types of POI icons (restaurants, hotels, banks, etc.), (3) names of adjacent streets, (4) link-forming nodes for road links where points of interests are present, and (5) POI names); and
displaying, on the display, each object clipped in a superimposed manner on the map (see Fig. 1: Map Extracting Section 15e [Wingdings font/0xE0] Display Unit (LCD) 12, see ¶[0006]: a navigation apparatus which displays POI icons at places on a map where points of interest (POI) are located, and see ¶[0008]: extracting an image from the video RAM which is as large as a single screen and which corresponds to the vehicle position and displaying such image, see ¶[0028]: Navigation Display Unit (LCD) 12 displays a map image & POI icons, and see Fig. 6 & ¶[0043]: Video images are read [transmitted] from the Video RAM 15d and displayed on the display screen (Step 208)).
Yokota does not disclose, which Kadous; being analogous art; teaches via the network (see Fig. 2: server 110 & Network 195, and see ¶[0041] & ¶[0060]: Data 132 may be retrieved, stored or modified … the data may comprise any information sufficient to identify the relevant information, such as numbers, descriptive text, proprietary codes, pointers, references to data stored in other memories … the client device may transmit a request including a geographic location [in response to receiving position] to a server computer and download  [via the network] a collocated image  [single merged image]  of the Earth from the server).
It would have been obvious to one with ordinary skills in the art before the effective filing date of the claimed invention to modify Yokota in view of Kadous, as both inventions are directed to the same field of endeavor – the indicated location of two or more points in provided map image and the combination would process and generate high quality images which may then be downloaded upon request (see at least Kadous’s ¶[0005], ¶[0037] & ¶[0069]).

As per claim 10, Yokota as modified by Kadous teaches a non-transitory computer readable medium including program instructions that cause a computer to function (see Fig. 1 & ¶[0029]: Navigation Control Unit 15 & remote controlling section 15a provides instructions to various sections in response to a signal corresponding to a remote control operation) as the map information transmission device according to claim 1, accordingly, the rejection of claim 1 above is incorporated.

As per claim 11, Yokota teaches a method performed by a map sever connected to a network for transmitting an object to be displayed superimposed on a map (see Fig. 1: Navigation Control Unit 15 & vehicle position detecting section 13,  and see ¶¶[0028]-[0029]: Navigation Display Unit (LCD) 12 displays a map image & POI icons [displayed superimposed on a map], a vehicle position mark … A vehicle position detecting section 13 calculates the present vehicle position (latitude, longitude) using a direction sensor (not shown) … , and a GPS receiver for measuring the absolute position of the vehicle in response to an electric wave from GPS satellites [connected to network]), the method comprising:
dividing a region of the map into a plurality of sub regions based on superimposition positions at which a plurality of objects are to be displayed superimposed on the map, the dividing being performed such that a number of objects included in each of the plurality of sub regions is a predetermined number or lower (see Fig(s) 6-9 & ¶¶[0040]-[0041]: (step 201) Divide Unit Into Four Segments [plurality of sub regions], (step 202) Calculate number of POI (Point of Interest) icons [plurality of objects] in each segments,  (step 203) Segment Where Number Of POI Icons [plurality of objects] > Preset Number Exists [predetermined number]?, (step 204) [i.e., “NO”, then] Display POI Icons in Preset Order … a single unit of map area to be divided [dividing a region of a map] into n segments, where n is an integer equal to or greater than 2 [plurality of sub regions] … If Number Of POI Icons [number of objects] < Preset Number [predetermined number or lower] then the routine generates POI icon images for a first segment in a preset order, and overlays the generated POI icon images on a map image in the Video RAM);
generating, for each of the plurality of sub regions, a single merged image for a sub region, wherein the single merged image for a first sub region of the plurality of sub regions includes objects to be superimposed on the first sub region (see Fig. 6 & Fig(s). 7-8 [reproduced above for convenience]: (step 204) Display POI Icons in Preset Order, and (step 205) All Segments Processed? [for each of the plurality of sub regions], see  ¶[0041]: the routine generates POI (Point of Interest) icon images [objects] for a first segment [a sub region] in a preset order, and overlays the generated POI icon images on a map image in the Video RAM [single merged image … includes objects], and see Fig. 1, Fig. 3A-H, ¶¶[0029]-[0031]: A map image depicting section 15b reads map data for the area around the present vehicle position from the map storage medium 11, and generates a map image, POI icons and the like in the form of a bitmap image [merged image]);
generating, for each of the plurality of sub regions, display code that includes clipping information, wherein the clipping information of the display code for the first sub region designates areas, on the single merged image for the first sub region, corresponding to each of the objects to be superimposed on the first sub region (see Fig. 2A, Fig. 2B & ¶¶[0020]-[0024]: POI icon layer information [display code] for displaying a POI icon at a place where a POI is located. The medium 11 holds POI icon data [clipping information] shown in FIG. 2A for each type of POI icon layer information. POI icon data [clipping information] includes: (1) POI positions in terms of longitude and latitude coordinates in degrees (the position where a POI icon is displayed), (2) codes (POI icon codes [display code]) for specifying types of POI icons (restaurants, hotels, banks, etc.), (3) names of adjacent streets, (4) link-forming nodes for road links where points of interests are present, and (5) POI names, and see claim 3: a method of displaying POI icons according to claim 3 wherein single unit of map information includes information about a map and POI icons in an area which is to be displayed [i.e., designates areas … corresponding to each of the objects] on a single display screen at a predetermined scale ratio); and
transmitting, (see Fig. 1: Map Extracting Section 15e, Display Unit (LCD) 12 [map display device] & vehicle position detecting section 13,  see Fig. 2A, Fig. 2B & ¶¶[0020]-[0024]: POI icon layer information [display code] for displaying a POI icon at a place [position in the sub region] where a POI is located, see ¶¶[0028]-[0029]: Navigation Display Unit (LCD) 12 [map display device]displays a map image & POI icons, a vehicle position mark … A vehicle position detecting section 13 calculates the present vehicle position (latitude, longitude) using a direction sensor (not shown) such as a vibration gyro for detecting a direction in which the vehicle is traveling, … , and a GPS receiver for measuring the absolute position of the vehicle in response to an electric wave from GPS satellites [network]. A map image depicting section 15b reads map data for the area around the present vehicle position from the map storage medium 11, and generates a map image, POI icons and the like in the form of a bitmap image [single merged image] based on the read map data [in response to receiving a position], and see Fig. 6 & ¶[0043]: (step 208)Video images are read [transmitting] from the Video RAM 15d and displayed on the display screen).
Yokota does not disclose, which Kadous; being analogous art; teaches via the network (see Fig. 2: server 110 & Network 195, and see ¶[0041] & ¶[0060]: Data 132 may be retrieved, stored or modified … the data may comprise any information sufficient to identify the relevant information, such as numbers, descriptive text, proprietary codes, pointers, references to data stored in other memories … the client device may transmit a request including a geographic location [in response to receiving position] to a server computer and download  [via the network] a collocated image  [single merged image]  of the Earth from the server).
It would have been obvious to one with ordinary skills in the art before the effective filing date of the claimed invention to modify Yokota in view of Kadous, as both inventions are directed to the same field of endeavor – the indicated location of two or more points in provided map image and the combination would process and generate high quality images which may then be downloaded upon request (see at least Kadous’s ¶[0005], ¶[0037] & ¶[0069]).



	Claims 4, and 6 are rejected under 35 USC § 103 as being unpatentable over Yokota (PG Pub. No. US 2002/0065605 A1) as modified by Kadous (PG Pub. No. US 2012/0306922 A1), and further in view of PG Pub. No. US 2008/0094401 A1 to Lee et al. (hereinafter “Lee”).

As per claim 4, Yokota as modified by Kadous teaches the map information transmission device according to claim 3, accordingly, the rejection of claim 3 above is incorporated.
	Yokota teaches the map image depicting section 15b generates a map image, POI icons and the like [clipping information & superimpose destination information] in the form of a bitmap image [merged image] (see Fig. 1, Fig. 3A-H, ¶¶[0020]-[0031]). 
Although the use of XML attributes i.e., “xlink:href” & “transform” of the svg image tag is well known in the map display art, Yokota does not disclose, which Lee; being analogous art; teaches wherein the clipping information is designated using an xlink:href attribute in an svg image tag, and the superimpose destination information is designated using an svg transform attribute (see ¶[0283]).
It would have been obvious to one with ordinary skills in the art before the effective filing date of the claimed invention to modify Yokota and Kadous in view of Lee, as all inventions are directed to the same field of endeavor – user interfaces especially computer-generated graphics and the combination would eliminate the hassle of using bitmap and writing a script in vector graphic animation work so as to simplify the process of authoring vector graphic animation (see Lee’s ¶¶[0005]-[0009]).

As per claim 6, Yokota as modified by Kadous teaches the map information transmission device according to claim 5, accordingly, the rejection of claim 5 above is incorporated.
(see Fig. 1, Fig. 3A-H, ¶¶[0020]-[0031]).
Although the use of XML attribute “xlink:href” of the svg animate tag is well known in the map display art, Yokota does not disclose, which Lee; being analogous art; teaches wherein the range of the map is designated using an xlink:href attribute in an svg animation tag (see ¶[0283]).
It would have been obvious to one with ordinary skills in the art before the effective filing date of the claimed invention to modify Yokota and Kadous in view of Lee, as all inventions are directed to the same field of endeavor – user interfaces especially computer-generated graphics and the combination would eliminate the hassle of using bitmap and writing a script in vector graphic animation work so as to simplify the process of authoring vector graphic animation (see Lee’s ¶¶[0005]-[0009]).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/T.E./Examiner, Art Unit 3661                           
	

	
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661